El Jimr/, Asociado Sil Wolp,
emitió la siguiente Opi-nión del Tribunal.
La presente causa fué incoada ante la Corte Municipal de Mayagiiez en la que tuvo lugar el primer juicio el 26 de Agosto último; un segundo juicio se celebró en 11 de Noviembre siguiente, ante la Corte de aquél Distrito, por virtud de ax-ielación que para ante la misma estableciera el acusado contra la sentencia de la Corte Municipal que le impuso sesenta dollars de multa y en su defecto sesen-ta días de cárcel. La Corte de Distrito, con fecha catorce *24de Noviembre, de 1904, declaró al acusado convicto del de-lito de abuso de confianza y le condenó á la pena de ochen-ta dollars de multa y costas de ambas instancias, y en ca-so de insolvencia, á sufrir un día de cárcel por cada dollar que dejare de satisfacer.
De esta sentencia apeló el acusado para ante este Tribunal, y en las copias remitidas por virtud de la apela-ción no aparece copia de ningún documento, sustancial, á excepción de la denuncia, ni hay tampoco ninguna ale-gación del recurrente quejándose de no haber tenido de-bido conocimiento de la clase de cargos que contra él se formularon.
No hay pliego de excepciones, ni consta el resultado de la prueba practicada, y toda vez que de las copias de los autos no aparece que el Tribunal de Distrito haya come-tido error alguno al dictar su sentencia, ésta debe confir-marse con las costas al apelante.

Gonfrmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados Hernández, Pigüeras y MacLeary.